TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00551-CV


Block House Municipal Utility District, Appellant

v.

The City of Leander, Texas; and Anthony Johnson, Individually and in his Capacity as
City Manager, Appellees




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
NO. 07-632-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N

		I concur in the judgment only.  I agree with the majority that, once a municipality
determines under Texas Parks and Wildlife Code section 26.001(a) there is no feasible and prudent
alternative to the use or taking of parkland, the municipality's determination is conclusive unless
there is a showing that the municipality acted fraudulently, in bad faith, or arbitrarily and
capriciously, in making its determination.  See Tex. Parks & Wild. Code Ann. § 26.001(a) (West
2002); Housing Auth. v. Higginbotham, 143 S.W.2d 79, 88 (Tex. 1940); Whittington v. City of
Austin, 174 S.W.3d 889, 898 (Tex. App.--Austin 2005, pet. denied); see also Malcomson Rd. Util.
Dist. v. Newsom, 171 S.W.3d 257, 268-69 (Tex. App.--Houston [1st Dist.] 2005, pet. denied). 
Because there has been no such showing in this case, I would affirm the district court's judgment.




						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Filed:   July 10, 2009